Citation Nr: 0947561	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right shoulder 
condition. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1996 to September 1996 and from February 2003 to May 
2004.  In addition to other awards and decorations, the 
Veteran is in receipt of the Combat Infantryman's Badge (CIB) 
for service in support of Operation Iraqi Freedom.  Although 
unverified, the record also reflects that the Veteran 
returned to active duty service in the United States Air 
Force as a Registered Nurse and has continued to serve in 
this capacity since February 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
October 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDING OF FACT

A currently diagnosed right shoulder disability is not 
demonstrated by the record.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in June 2004, the agency of original 
jurisdiction (AOJ) provided notice to the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim of service connection for a right shoulder 
condition, to include a description of information and 
evidence that VA would seek to provide, and that which the 
Veteran was expected to provide.  

Although the Veteran has not received notice specific to this 
claim that addressed the process by which initial disability 
ratings and effective dates are established, such error is 
harmless given that service connection must be denied based 
upon the absence of a currently diagnosed disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence 
no rating or effective date will be assigned with respect to 
the claimed condition at this time, and notification 
regarding the establishment of ratings and effective dates 
would serve no useful purpose.  See generally Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (stating that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided); see also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (holding that the burden of showing harmful notice 
error normally falls upon the party attacking the agency's 
determination). 

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  All identified and 
available non-service treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with 
his claim.  The Veteran has expressed a desire for magnetic 
resonance imaging (MRI) testing with regard to his shoulder.  
See, e.g., Notice of disagreement, February 2006.  While such 
testing has not been conducted by VA, there is no duty to 
provide such where an examining physician has not determined 
an MRI to be necessary.  See e.g., VA examination, July 2004; 
Daves v. Nicholson, 21 Vet. App.  46 (2007).  The VA 
examination afforded the Veteran is found to be adequate for 
the purpose of the service connection determination herein as 
the examiner considered the Veteran's reported history, 
physically examined the Veteran's right shoulder, and 
determined that it was a normal shoulder examination without 
identified abnormality.  38 C.F.R. § 3.159(c)(4); see also 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also acknowledges that the Veteran's complete 
service treatment records are not of record.  Indeed, it 
appears as though the Veteran continues to serve on active 
duty at the time of this decision, and thus may seek in-
service treatment for the claimed condition now or in the 
future, resulting in an as yet interminable period for 
production of such records.  However, as discussed below, 
evidence of record has already established the occurrence of 
an in-service shoulder injury.  It remains to be shown, 
however, that there is a current diagnosis of a right 
shoulder disability.  Yet the Veteran admits that, to his 
knowledge, no right shoulder diagnosis has been rendered.  
Board hearing transcript, October 2009.  Consequently, a 
remand to seek additional service treatment records would 
serve no useful purpose in establishing the facts necessary 
to substantiate this claim.  Sabonis v. Brown, supra.  In 
all, the duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for a right shoulder 
condition, which he contends initially manifested in service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

When a Veteran has engaged in combat with the enemy during 
his military service, his lay testimony of injuries sustained 
in service will be sufficient to establish an in-service 
incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the Veteran 
has confirmed combat service as demonstrated by award of the 
Combat Infantryman's Badge.  DD Form 214.  He contends that 
lifting and carrying heavy equipment injured his right 
shoulder during his combat deployment.  Board hearing 
transcript, October 2009.  This is consistent with the 
circumstances of his service as an infantryman.  Thus, the 
in-service event is established.  However, pertinent case law 
also provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat Veteran's 
alleged disability.  The Veteran is required to meet his 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service established by competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In the present case, VA physicians have documented the 
Veteran's subjective complaints of shoulder pain but have not 
identified a current diagnosis of any underlying clinical 
disability relevant to the shoulder.  See VA treatment 
record, March 2007; VA joint examination, July 2004.  Upon 
examination in 2004, the physician noted that the Veteran was 
a well-developed muscular individual without visual 
abnormality of anatomy or muscular architecture of either 
shoulder.  Palpation revealed no pain or discomfort, 
clicking, crepitus, or subluxation.  The Veteran exhibited 
full range of motion without stiffness or pain.  The examiner 
concluded that it was an entirely normal right shoulder 
examination.  VA examination supra. 

The Veteran later reported symptoms of right shoulder pain, 
particularly soreness that occurred when reaching behind his 
back.  VA treatment, March 2007.  However, the Veteran 
demonstrated that he could fully raise the right arm above 
his head, across his chest, and could reach behind his back 
without significant discomfort.  Lateral rotation was further 
shown to have good strength despite some pain with movement.  
He was assessed as having ongoing mild pain and discomfort 
with range of motion (ROM) in the right shoulder.  Id. 

To this end, it is important to note that pain alone is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability subject to service connection).  
Congress has specifically limited entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a current disability.  In the absence of proof of 
a presently diagnosed disability there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The Board notes that the Veteran has obtained an official 
statement, on Army letterhead, from an individual who 
purports to be a military medical professional that treated 
the Veteran for right shoulder complaints during the 
deployment in question.  Statement by CPT VH, May 2007.  This 
statement indicates that the Veteran's right shoulder 
condition was determined to most likely be an overuse injury, 
or a bursitis, at that time.  Id.  Nonetheless, in the 
absence of any current clinical diagnosis pertinent to the 
right shoulder, to include bursitis or other overuse injury, 
service connection for ongoing shoulder pain must be denied.  
See also Degmetich v. Brown, 8 Vet. App. 208 (1995), aff'd, 
104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability).  

The Board also recognizes the Veteran's assertion that he is 
currently employed as a Registered Nurse.  Board hearing 
transcript, October 2009.  In this capacity as a licensed 
medical professional himself, he possesses a certain degree 
of relevant knowledge, skill, and medical expertise.  See 
generally 38 C.F.R. § 3.159(a)(1); (a)(2) (2009) 
(distinguishing medical versus lay evidence).  However, he 
testified before the undersigned that to his knowledge, his 
shoulder condition has not been diagnosed as of yet, and the 
Veteran did not report or opine as to what potential 
diagnosis, or diagnoses, would be appropriate given his 
symptomatology.  
Upon consideration of the evidentiary record as a whole, 
there simply is no evidence of any currently diagnosed 
disability of the right shoulder.  While the Board does not 
doubt the sincerity of this Veteran's claims regarding his 
intermittent shoulder pain, entitlement to service connection 
is prefaced on formal medical diagnoses.  As one is not of 
record at this time, the benefit cannot be awarded.  Brammer, 
supra.  Nonetheless, at such time as a clinical diagnosis of 
an underlying shoulder disability is rendered, the Veteran is 
encouraged to reapply.    

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a right shoulder 
condition.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  


ORDER

Service connection for a right shoulder condition is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


